     Case 2:14-cr-00154-CJB-JVM Document 786 Filed 07/01/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                   CRIMINAL ACTION
   AMERICA

   VERSUS                                             No.: 14-154

   ANTWINE SMITH                                      SECTION: “J” (1)


                             ORDER & REASONS

      Before the Court is a Second Motion for Compassionate Release (Rec. Doc.

776) filed by Defendant, Antwine Smith, and an opposition thereto (Rec. Doc. 785)

filed by the Government. Having considered the motion and legal memoranda, the

record, and the applicable law, the Court finds that Defendant’s motion is DENIED.

                FACTS AND PROCEDURAL BACKGROUND

      On November 15, 2018, Defendant was sentenced by this Court to 78 months

imprisonment after pleading guilty to conspiracy to distribute and possess with the

intent to distribute one kilogram or more of heroin. (Rec. Doc. 715). Defendant is

currently incarcerated at FCC Yazoo City with a projected released date of May 11,

2021. Defendant submitted a request for a compassionate release motion to the

warden of FCC Yazoo City on May 11, 2020. (Rec. Doc. 772-1). The warden has yet to

respond to his request. On June 4, 2020, the Court denied as premature Defendant’s

first motion seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A). On June

16, 2020, Defendant filed the present motion, his second asking for compassionate

release. Defendant cites the presence of Covid-19 at his place of imprisonment, as
       Case 2:14-cr-00154-CJB-JVM Document 786 Filed 07/01/20 Page 2 of 5



well as alleged medical issues placing him in a high-risk category for Covid-19, as the

primary basis for his release. 1

                                            DISCUSSION

        As an antecedent matter, it is undisputed that Defendant’s request to the

warden of FCC Yazoo City, combined with the warden’s lack of response, has

satisfied the procedural requirements of bringing a compassionate release motion

on his own behalf. § 3582(c)(1)(A).

        Because Defendant’s motion for compassionate release is properly before the

Court, the Court must determine whether Defendant has met his burden of proving

he is entitled to a sentence reduction under § 3582(c)(1)(A). See United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016) (the movant bears the burden of proving he

is entitled to a sentence reduction). A defendant seeking a sentence reduction must

establish that “extraordinary and compelling reasons warrant the reduction” and

“[he] is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. 2

        The Government concedes that Defendant’s diabetes is a chronic condition

that, combined with the realistic threat of Covid-19, “presents “a serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility,” as stated in §

1B1.13, cmt. n. The Court agrees, and thus finds that Defendant has met his burden


1
 Defendant claims he has “Hypertension, Diabetes, Heart Disease, and High Cholesterol.” (Rec. Doc. 760 at 2).
2
  The “lack of danger” requirement derives from the Sentencing Commission’s Policy Statement on sentencing
reductions under § 3582(c)(1)(A).


                                                     2
       Case 2:14-cr-00154-CJB-JVM Document 786 Filed 07/01/20 Page 3 of 5



of proving an extraordinary and compelling reason exists justifying compassionate

release.

        Nevertheless, despite the existence of a medical condition constituting an

extraordinary and compelling reason, Defendant is not entitled to compassionate

release because he has failed to establish that, if released, he “is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13(2). The danger posed to the community by drug offenders writ

large, and armed drug offenders in particular, is well-established. See United States

v. Hare, 873 F.2d 796, 798-99 (5th Cir. 1989); see also United States v. Daychild, 357

F.3d 1081, 1100 (9th Cir. 2004) (Danger to the community posed by armed drug

traffickers is “too plain to permit dispute”). Defendant’s PSR indicates that law

enforcement officers found “a Glock 21, .45 caliber handgun, a 30-round Glock, .45

caliber magazine, and a Glock, .45 caliber magazine containing 13 live rounds” when

searching Defendant’s residence. (Rec. Doc. 494 at 15).

        Moreover, the instant conviction is far from an isolated incident. Defendant

has a long and troublesome criminal history, including multiple convictions and

arrests on drug and firearm charges. Id. at 18-22. 3 This pattern of conduct evinces

a defendant with a strong predilection for dangerous behavior that precludes a

granting of compassionate release. See United States v. Miranda, 2020 WL 2124604




3
 Defendant was convicted of attempted second degree murder as a juvenile. As an adult, Defendant was convicted
of, among other things, cocaine distribution, possession of a machine gun, and credit card fraud. Defendant has twice
been arrested for second-degree murder, although both times local authorities eventually refused to press charges.


                                                         3
       Case 2:14-cr-00154-CJB-JVM Document 786 Filed 07/01/20 Page 4 of 5



(D. Conn. May 5, 2020) (denying compassionate release for a defendant with history

of drug crimes and violence).

         Even more troublesome is Defendant’s history of wholly disregarding any

terms of home confinement or supervised release. Defendant has previously had his

supervised release revoked by another Section of this Court after being arrested for

credit card fraud in Mississippi. (Rec. 494 at 19); see United States v. Paulino, No.

19 Cr. 54 (PGG), 2020 WL 1847914, at *6 (S.D.N.Y. Apr. 13, 2020) (Noting in

denying release due to Covid-19 that “in committing the instant crime, the

Defendant violated his probation.”). Not only did Defendant violate the terms of his

supervised release by committing credit card fraud, but he also crossed state lines

into Mississippi without notifying his probation officer. Id. 4

         Defendant further illustrated his inability to abide by external rules and

conditions by routinely committing infractions while in prison. While serving his

first stint in federal prison for cocaine distribution, Defendant was cited for,

amongst other things, missing assignments and submitting falsified statements,

frequenting unauthorized areas of the prison, possessing unauthorized gambling

paraphernalia, and telephone abuse. (Rec. Doc. 494 at 20). These actions reveal that

Defendant is particularly unsuited to serving an additional portion of his sentence

via probation or supervision.



4
 The Court notes that after serving an additional stint in prison as a result of violating his First Term of Supervised
Release, Defendant once again had issues on supervised release. On this occasion, on what was essentially his Second
Term of Supervised Release, Defendant was on track to have his supervised release revoked a second time when he
was arrested for possession of a stolen vehicle. See United States v. Antwine Smith, 99-cr-18, Rec. Doc. No. 74.
Ultimately, local authorities declined to pursue charges and the bond issued for Defendant was rescinded. Id.


                                                          4
     Case 2:14-cr-00154-CJB-JVM Document 786 Filed 07/01/20 Page 5 of 5



      For the foregoing reasons, Defendant has failed to show that if granted

compassionate release he would not be a danger to others or to the community.

                                 CONCLUSION

      Accordingly,

      IT   IS HEREBY       ORDERED        that   Defendant’s Second Motion      for

Compassionate Release (Rec. Doc. 776) is DENIED.

      New Orleans, Louisiana, this 1st day of July, 2020.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE




                                         5
